DETAILED ACTION

Election/Restrictions

Claims 1-7, 10-18 and 21 allowable. Claim 4, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-IV and Subspecies A and B, as set forth in the Office action mailed on 09/24/2021, is hereby withdrawn and claim 4 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Chen on 06/10/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 04/12/2022. 

(Currently Amended)	A display substrate having a plurality of subpixels, comprising:
a base substrate; and
a pixel definition layer defining a plurality of subpixel apertures;
wherein the pixel definition layer comprises a smart material sub-layer comprising a photostrictive material or a photo expansive material
the smart material sub-layer has a first side closer to the base substrate, a second side opposite to the first side and away from the base substrate, and a lateral side connecting the first side and the second side;
wherein the display substrate in a respective one of the plurality of subpixels comprises:
an organic light emitting layer in a respective one of the plurality of subpixel apertures;
a first electrode on a side of the organic light emitting layer closer to the base substrate; and
an organic functional layer on a side of the first electrode away from the base substrate and between the first electrode and the organic light emitting layer;
wherein the display substrate further comprises a second residual organic layer on a lateral side of the smart material sub-layer; and
the second residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures.
(Previously Presented)	The display substrate of claim 1, wherein the organic functional layer in the respective one of the plurality of subpixel apertures is spaced apart and disconnected from counterparts in adjacent subpixel apertures of the plurality of subpixel apertures. 
(Original)	The display substrate of claim 2, wherein the first electrode is an anode; and
the organic functional layer comprises one or a combination of a hole injection layer and a hole transport layer.   
(Previously Presented)	The display substrate of claim 2, wherein the first electrode is a cathode; and
the organic functional layer comprises one or a combination of an electron injection layer and an electron transport layer.
(Previously Presented)	The display substrate of claim 2, further comprising a residual organic layer on a side of the smart material sub-layer away from the base substrate;
wherein the residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures;
an orthographic projection of the residual organic layer on the base substrate at least partially overlaps with an orthographic projection of the smart material sub-layer on the base substrate; and
the residual organic layer and the organic functional layer are in a same layer and comprise a same material.
(Previously Presented)	The display substrate of claim 5, wherein at least a portion of the lateral side is absent of the residual organic layer and the organic functional layer, thereby disconnecting the residual organic layer from the organic functional layer, and disconnecting the organic functional layer in the respective one of the plurality of subpixel apertures from the counterparts in adjacent subpixel apertures of the plurality of subpixel apertures.
(Previously Presented)	The display substrate of claim 1, wherein the pixel definition layer further comprises a second sub-layer on a side of the smart material sub-layer closer to the base substrate, the second sub-layer and the smart material sub-layer being made of different materials.
(Canceled).
(Canceled).
(Currently Amended)	The display substrate of claim 18, wherein the comprisesorganic polymer material selected from a group consisting of photostrictive polymer network comprising metal-organic cages as crosslinks, photostrictive liquid crystal polymer network, photostrictive polyamides having azobenzene chromophores in the main chain, poly-(4,4’-diaminoazobenzenepyromellitimide), and poly(ethylacrylate) network with azo-aromatic crosslinks. 
(Previously Presented)	A display apparatus, comprising the display substrate of claim 1, and one or more integrated circuits connected to the display substrate.
(Currently Amended)	A method of fabricating a display substrate having a plurality of subpixels, comprising: 
forming a pixel definition layer on a base substrate to define a plurality of subpixel apertures;
forming an organic light emitting layer in a respective one of the plurality of subpixel apertures in a respective one of the plurality of subpixels;
prior to forming the organic light emitting layer, forming a first electrode on the base substrate in the respective one of the plurality of subpixels; and
prior to forming the organic light emitting layer and subsequent to forming the first electrode, forming an organic functional layer on a side of the first electrode away from the base substrate;
wherein forming the pixel definition layer comprises forming a smart material sub-layer using a material comprising a photostrictive material or a photoexpansive material
the smart material sub-layer has a first side closer to the base substrate, a second side opposite to the first side and away from the base substrate, and a lateral side connecting the first side and the second side;
the method further comprises forming a second residual organic layer on a lateral side of the smart material sub-layer; and
the second residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures. 
(Previously Presented)	The method of claim 12, wherein the organic functional layer in the respective one of the plurality of subpixel apertures is formed to be spaced apart and disconnected from counterparts in adjacent subpixel apertures of the plurality of subpixel apertures.
(Original)	The method of claim 13, wherein forming the organic functional layer comprises:
depositing an organic functional material layer on a side of the first electrode away from the base substrate, the organic functional material layer deposited to at least partially cover the smart material sub-layer; and
applying a non-mechanical external stimulus on the smart material sub-layer to induce the smart material sub-layer to undergoes a deformation to segregate the organic functional material layer into a plurality of blocks, a respective one of the plurality of blocks in the respective one of the plurality of subpixel apertures,  the  respective one of the plurality of blocks being spaced apart and disconnected from counterparts in adjacent subpixel apertures of the plurality of subpixel apertures, thereby forming the organic functional layer.
(Original)	The method of claim 14, wherein the deformation segregates the organic functional material layer into the plurality of blocks respectively in the plurality of subpixel apertures, and a residual organic layer on a side of the smart material sub-layer away from the base substrate;
the residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures; and
an orthographic projection of the residual organic layer on the base substrate at least partially overlaps with an orthographic projection of the smart material sub-layer on the base substrate.
(Previously Presented)	The method of claim 15, wherein the deformation results in at least a portion of the lateral side being absent of the residual organic layer and the organic functional layer, thereby disconnecting the residual organic layer from the organic functional layer, and disconnecting the organic functional layer in the respective one of the plurality of subpixel apertures from the counterparts in adjacent subpixel apertures of the plurality of subpixel apertures.
(Previously Presented)	The method of claim 12, wherein forming the pixel definition layer further comprising, prior to forming the smart material sub-layer, forming a second sub-layer using a material different from a material of the smart material sub-layer.
(Original)	The method of claim 13, wherein the first electrode is formed as an anode; and
forming the organic functional layer comprises, prior to forming the organic light emitting layer, forming one or a combination of a hole injection layer and a hole transport layer.
(Canceled).
(Canceled).
(Currently Amended)	The method of claim 14, wherein 
applying a non-mechanical external stimulus on the smart material sub-layer comprises irradiating light on the smart material sub-layer.
.

Allowable Subject Matter

Claims 1-7, 10-18 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a display substrate having a plurality of subpixels, comprising: a pixel definition layer defining a plurality of subpixel apertures; wherein the pixel definition layer comprises a smart material sub-layer comprising a photostrictive material or a photo expansive material; wherein the display substrate in a respective one of the plurality of subpixels comprises: wherein the display substrate further comprises a second residual organic layer on a lateral side of the smart material sub-layer; and the second residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 12, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of fabricating a display substrate having a plurality of subpixels, comprising: forming a pixel definition layer on a base substrate to define a plurality of subpixel apertures; wherein forming the pixel definition layer comprises forming a smart material sub-layer using a material comprising a photostrictive material or a photoexpansive material; the method further comprises forming a second residual organic layer on a lateral side of the smart material sub-layer; and the second residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures in combination with the rest of the limitations of the claim.

The closest prior arts on record are Yao (US-20200194732-A1), Hatano (US-20120217516-A1), Gong (US-20210202624-A1), Duan (CN-109524576-A) and Duan (WO-2018227981-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-7, 10-11, 13-18 and 21 are also allowed being dependent on allowable claims 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 8-11, filed 04/12/2022, with respect to claims 1-7, 10-18 and 21  have been fully considered and are persuasive.  The rejections of claims 1-7, 10-18 and 21 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897